Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 2/17/2022, have been fully considered and reviewed by the examiner.  Claims 5-7, 11-14 and 20-22 are cancelled.  Claims 1-4, 8, 16-19 remain pending, with claims 9-10 withdrawn from consideration.
Response to Arguments
Applicant's arguments, filed 2/17/2022, have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 USC 112d as dependent from a cancelled claim and therefore improper.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Ohsaki discloses an apparatus for producing carbon nanotubes comprising: a cylindrical chamber, the cylinder chamber having an axis that extends vertically along a direction parallel to gravity and defines a downward and upward direction;  a carbon source supply unit having a carbon source supply port at the upstream side of the chamber and opening downward and opening to the chamber (see e.g. Figure 1 and accompanying text), the carbon source supply unit supplying a carbon source and catalyst from the carbon source supply port to the chamber (port is shown in Figure 1, see e.g. Example 1 related to ferrocene);  a gas supply unit having a gas supply port opening to the chamber, the gas supply unit supplying a non-oxidizing gas from the gas supply port to the chamber (see e.g. Ar supplied at column 6, lines 45-68);  a gas discharge pipe having a gas release port (see e.g. 16), wherein the chamber has a reaction zone the extends downstream from the port and provided in a part of a range along a cylinder axis direction inside the chamber, and be heated to a temperature at which carbon nanotubes are generated (see Figure 1 and accompanying text);  and a deposition zone provided downstream of the reaction zone inside the chamber and upstream of the gas release port and in which the generated carbon nanotubes having fallen (see Figure 1 and accompanying text); 
The chamber of Ohsaki do not disclose the gas discharge pipe being configured to be capable of discharging gas in the chamber from the gas release port; and a control valve 
Ohsaki discloses CNT growth; however, fails to disclose a deposition state detector as claimed; however Gaillard discloses using sensors and controller for controlling the process (Figures 3-5. 0078 regarding detecting probe and 0101 regarding control unit for valve, See e.g. automatically controlled opening), wherein the sensor provides the ability to detect when the conditions are such that the CNT growth occurs.  Therefore, including such in the process of Ohsaki would have been obvious to provide increased control and efficiency (see Suzuki at 0029).  
Ohsaki also fails to disclose the valve in combination with the control unit.  However, Gaillard explicitly discloses recovering CNTs grown in the chamber via an outlet discharge pipe with a control valve therein (Figure 4 and accompanying text) and discloses Gaillard control unit configured to control an opening and a closing of the control valve (see 0056, 0081, 0101 related to control unit), wherein the control unit is configured to close the valve so that the chamber outlet is covered with CNTS (0089, 0094) when the chamber is not full with CNTs and the control unit will open the valve for recovery upon reaching the threshold or exceeding the threshold (0096, 0099).  Therefore, taking the references collectively modifying Ohsaki with the teaching of Gaillard to reap the benefits of CNT recovery.  
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
 Galliard discloses a deposition state detector as taught above; however, fails to disclose the claimed detector.  Gaillard discloses a physical property sensor, multipoint sensor (see 10 at figure 6, 0027, 0078) and discloses and exemplified a temperature sensor (0027); however, fails to disclose a pressure sensor.  However, Ohsaki discloses collecting CNTs and Suzuki, also teaching of collecting CNT after manufacture from a vapor phase (same as taught by Ohsaki) and discloses using a deposition state detector (pressure sensor to detect a change in the internal pressure of the reaction chamber to detect condition of the CNT growth, see 0020) to detect the predetermined amount of CNTs have been synthesized and therefore taking the references collectively it would have been obvious to have modified Ohsaki to use the deposition state detector (pressure sensor) to control the value when a predetermined threshold of CNTs have been synthesized.   Suzuki discloses the pressure sensor as claimed to detect the deposition state and therefore making obvious such.    
As for the requirement location of the pressure sensor, the examiner notes the applicant’s claim include relative terminology such as “lower” and “upstream end” which would encompassed areas that are lower than some other surface or upstream end relative to some further downstream end.  The examiner notes such broadly drafted claim requirements are  taught by Suzuki, where the pressure sensor is on a “lower surface” relative to the top surface and at the upstream end of the chamber, relative to the downstream end (i.e. bottom of 
Additionally, the pressure sensor is designed to measure the pressure in the chamber and the location in the chamber of such a sensor would have been a matter of design choice, i.e. locate the pressure sensor in a location in the chamber to measure the chamber pressure, including the claimed location.  
Finally, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
As for the specific method and process limitations, specifically, those are intended use of the claimed apparatus and therefore are necessary met by Suzuki. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Ohsaki discloses carbon source supply unit is provided with a carbon source introduction pipe extending in the reaction zone and connected to the carbon source supply port. See Figure 1 and accompanying text).  Ohsaki discloses the gas supply unit is provided with supply extending into the reaction zone and connected to the gas supply port, wherein the gas supply pipe and carbon source pipe constituted a double-pipe structure with the carbon source pipe inside pipe and gas supply the outer pipe (see Figure 1 and accompanying text).  
KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.   A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
	Claim 2-3:  Ohsaki discloses recovery unit is disposed below the chamber, and is configured such that the carbon nanotubes deposited in the deposition zone fall into the recovery unit (see Figure 1 and accompanying text).
	Claims 8, 16-17 and 19:  Ohsaki discloses supplying carbon source together with non-oxidizing gas (see Figure 1, Example).


The chamber of Ohsaki does not disclose the cooling mechanism disposed around the deposition zone so as to cool the deposition zone; however, Yumura, also discloses a similar vertical chamber arrangement for the formation of CNTs (compare Figure 1 of Yumura to Figures of Ohsaki).  Yumura discloses a reaction zone for the formation of CNTs followed by a zone that is provided at the outlet of the reaction chamber that includes a cooling mechanism that is disposed around the zone to terminate the reaction (column 11, lines 30-45).  The cooler as taught by Yumura meets the broadly defined claim requirement for configuration of the cooler (see water or coolant and the drawing at Figure 1).  Therefore, taking the references collectively, it would have been obvious to have modified Ohsaki to include the cooler as taught by Yumura to reap the benefits of a termination of the reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718